Citation Nr: 0302393	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  00-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the left arm and hand.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
November 1950 to August 1952, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  

In a BVA decision dated in April 2001, the Board affirmed the 
RO's decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in a Memorandum Decision dated in 
July 2002, the Court vacated the Board's decision and 
remanded the case to the Board for further adjudication.  



FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1956 denied 
service connection for a left arm disorder and for frostbite.  

2.  The evidence received since the March 1956 rating 
decision, by itself or in conjunction with the previously 
considered evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The RO's March 1956 decision, which denied entitlement to 
service connection for frostbite, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

2.  The evidence received subsequent to the RO's March 1956 
decision is new and material, and the claim for service 
connection for residuals of frostbite is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103(A) (West 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
July 1999 rating decision, the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  

In addition, although the Court's July 2002 decision served 
to vacate the Board's April 2001 decision and its legal 
effect, the Board's discussion nonetheless remains a matter 
of record, and one which was clearly provided to the 
appellant.  Examination of the now vacated decision reveals 
that the Board clearly articulated the relevant laws and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's April 2001 decision, the appellant has 
already had an extensive advisement of the evidence that 
would be required to substantiate this claim.  

Furthermore, at the veteran's RO hearing in January 2000 the 
Hearing Officer clearly informed the veteran of the specific 
type of evidence needed to substantiate his claim and that it 
was his responsibility to obtain that evidence.  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board acknowledges that the Court vacated the Board's 
decision in order to obtain potentially relevant private 
medical records which the VA had been placed on notice 
possibly existed.  Therefore, assistance will be provided the 
veteran in obtaining those private medical records.  However, 
prior to providing that assistance, the Board will revisit 
the issue of whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for residuals of frostbite of the left upper 
extremity.  

In January 1955 the veteran filed a claim for "residuals of 
left arm injury (freezing)."  The RO adjudicated that claim 
in March 1956 and denied service connection for a left arm 
disability and for frostbite.  The veteran was notified of 
that determination and of his appellate rights by way of a 
letter dated later in March 1956.  The veteran did not appeal 
that determination and that decision became final.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance of a claim 
is "new and material."  Under the version of 38 C.F.R. 
§ 3.156(a) applicable in this case, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 15 F. 3d. 1356 (Fed. Cir. 1998).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2002.  
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As a veteran's claim in this case was 
filed prior to August 29, 2001, the earlier version of the 
definition of new and material evidence remains applicable in 
this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F. 3d. at 
1363.  If it is determined the new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.  

The evidence that was of record at the time of the March 1956 
rating decision included the veteran's service medical 
records, a statement from a private physician and the 
veteran's own statement.  This evidence essentially 
established that the veteran served in combat during the 
Korean Conflict at a time when it could be assumed that he 
was exposed to cold weather.  The statement from the 
veteran's private physician, W. B. Halme, M.D. showed the 
veteran had a disability of his left upper extremity, 
specifically diagnosed as atrophy of the muscles and loss of 
power of the left arm, etiology unknown.  

The evidence associated with the claims file subsequent to 
the March 1956 rating decision includes affidavits from four 
individuals, including a service comrade dated in 1956 and 
1957, a statement from a private physician, D. R. Gillespie, 
M.D., dated in April 1957 and testimony presented by the 
veteran at a personal hearing at the RO in January 2000.  

All of this additional evidence is new, in that it was not 
previously physically of record at the time of the March 1956 
rating decision.  In addition, the Board finds that at least 
one of the items of evidence, specifically an April 1956 
statement from a service comrade who served with the veteran 
in Korea is material evidence.  This statement corroborates 
the veteran's assertion that he was exposed to cold weather 
while serving in combat in Korea and "contribute[s] to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability."  Accordingly, the 
Board concludes that the veteran has submitted new and 
material evidence which is sufficient to reopen the 
previously denied claim.  

However, given the Court 's decision in this case it would 
clearly be premature to address the merits of the veteran's 
claim because additional development is required.  For 
example, the Court clearly indicated that an attempt should 
be made to obtain records from two private physicians 
referred to in the April 1957 letter from Dr. Gillespie 
recently submitted by the veteran.  In addition, the Board is 
of the opinion that the veteran should be afforded a VA 
examination in order to attempt to ascertain the etiology of 
the veteran's left arm disability.  

As such, the Board will undertake additional development 
before addressing the veteran's claim on the merits pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When this 
development is completed, the Board will provide notice of 
the development as required by 38 C.F.R. § 20.903.  After 
providing notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing the 
claim of service connection for residuals of frostbite of the 
left arm and hand on the merits.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for residuals of frostbite of the left arm 
and hand is reopened, and to this extent, the appeal is 
granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

